Citation Nr: 1147490	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  07-37 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to March 1990.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  This case was remanded by the Board in January 2009 and October 2010 for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


REMAND

The claim on appeal has been remanded twice before, both times so that the Veteran could be scheduled for a VA medical examination report to address the existence and etiology of a left knee disability.  Unfortunately, the Board finds that the evidence of record remains insufficient to decide the claim, and it must be remanded once again for additional development.

The Veteran's service medical records include multiple reports of left knee complaints and diagnoses.  In April 1985, the Veteran sustained a knee injury when he was hit in the knee while playing softball.  The left knee was swollen with a bump on the back of the leg.  It was thought that he had a possible pulled ligament.  Range of motion was not full and there was tenderness at the joint line.  A subsequent assessment resulted in the diagnosis of rule out medial meniscus tear.  The Veteran was given crutches, an ice pack, and pain relievers.  A week later, the pain had not subsided and there was mild effusion.  The left knee range of motion was still decreased, and the Veteran was provided a knee brace.  A few days later, the left knee range of motion was markedly decreased and there was continuing tenderness at the medial joint line.  The assessment was locked left knee.  In May 1985, the Veteran's left knee was casted for two weeks.  Once the cast was removed, his left knee had full extension and minimal effusion, without ligamental instability.  However, flexion was limited due to pain.  By June 1985, the Veteran was doing better and had a full range of motion of the left knee that was still somewhat deficient.  There was no tenderness or effusion.

Three years later, in March 1989, the Veteran complained of pain and stiffness in his left knee.  It was questionable as to whether the Veteran had a dislocation or hyperextension injury.  Physical examination revealed a full range of motion of the left knee, with intact ligaments.  The assessment was questionable degenerative joint disease in the knees.  In May 1989, the Veteran complained of pain in both knees and in his lower back.  In April, May, and June 1989, he was placed on a physical profile for degenerative joint disease and was instructed not to lift, jump, or complete deep knee bends, in part due to a lumbar spine disability.  In a February 1990 Medical Board report, it was noted that the Veteran reported continuing knee pain and tenderness in the joint line of the left knee.  Physical examination revealed full range of motion of the knees.  The assessment was polyarthalgias involving the knees, ankles, and right hand, with negative x-rays.  The Medical Board concluded that the Veteran's polyarthralgias were incurred during military service and began in 1985.

After separation from military service, in a July 1990 VA medical examination report, the Veteran complained of knee pain.  The report gave a diagnosis of polyarthralgias of the knees, ankles, and right hand.  Subsequently, June 2005 and May 2006 VA examinations diagnosed the Veteran with degenerative arthritis of the left knee that was due to his weight and the aging process, though neither examiner addressed whether his left knee disability was related to his in-service injury and left knee polyarthralgia.

In January 2009, the Board remanded the claim so that a VA examiner could review the claims file and offer an opinion as to whether the Veteran's current left knee disability was etiologically related to his service.  In a March 2009 VA medical examination report, the examiner stated only that such an opinion could not be offered with resort to mere speculation.  No rationale was provided as to why an opinion could not be made other than that at the time of the in-service injury, the Veteran showed diminished range of motion of the left knee, mild patellar crepitus, and left quad atrophy, and that on current examination, x-rays revealed a normal left knee.  That finding contradicted the previous diagnoses of left knee degenerative arthritis and did not clearly opine as to whether any current arthritis was due to an in-service injury.  As a result, the Board remanded the claim once again in October 2010, so that the Veteran could be provided with a new medical examination which provided a medical opinion which was not based on speculation.

In November 2010 the Veteran was provided with a VA joints examination.  Following physical and x-ray examination, the diagnosis was "left knee condition."  The examiner then opined that the "condition" was less likely as not caused by or a result of a service-connected disability on the basis of a review of the medical evidence.  However, the examiner then stated that the Veteran had "[g]uarded movement due to cervical C4-C7 fusion, and spinal L4/S1 fusion, with antalgic gait and limp placing additional pressure on knees."  That opinion specifically states that the Veteran experienced "additional pressure" on his left knee due to cervical and lumbar spine disabilities.  The Veteran is service-connected for both cervical and lumbar spine disabilities.  Accordingly, regardless of whether the Veteran's currently diagnosed left knee disability is directly related to his in-service left knee diagnosis and symptomatology, service-connection for a left knee disability would still be warranted if it has been aggravated by his cervical or lumbar spine disabilities.  38 C.F.R. § 3.310 (2011).  It is unclear whether the "additional pressure" cited in the November 2010 VA joints examination report has actively aggravated the Veteran's left knee disability for VA purposes.  Therefore, the Board finds that another medical examination is needed to determine the etiology of the Veteran's currently diagnosed left knee disability.  38 C.F.R. § §3.159(c)(4), 3.326 (2011).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to ascertain the nature and etiology of the Veteran's left knee disability.  The examiner must review the claims file and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should provide a diagnosis of all left knee disabilities found.  The examiner should specifically opine as to whether it as at least as likely as not (50 percent probability or greater) that any current left knee disability is related to the Veteran's active service, including his April 1985 left knee injury, his 1989 complaints of left knee pain, and his in-service and post-service diagnoses of polyarthralgia.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms after service.  If the Veteran's current left knee disability is attributable to factors unrelated to his military service, the examiner should specifically so state.  If the Veteran does not have a current left knee disability, that diagnosis should be reconciled with the June 2005 and May 2006 diagnoses of degenerative arthritis, and the examiner should render an opinion as to whether it is at least as likely as not that the degenerative arthritis found in June 2005 and May 2006 was incurred during the Veteran's service or was related to his treatment in service.  The examiner must also provide an opinion as to whether it is at least as likely as not that any currently diagnosed left knee disability is due to or aggravated by any service-connected disability, to specifically include the Veteran's cervical and lumbar spine disabilities.  A complete rationale for all opinions must be provided.

2. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


